DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,938,754. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,938,754. The method for conducting an instant messaging communication session, the method comprising: displaying an instant messaging user interface on a display of a user terminal operated by a sending party, wherein the instant messaging user interface comprises a message composition region for composing an instant messaging communication; receiving a selection of media for insertion into the instant messaging communication by receiving, at the user terminal, a reference to the media of US Patent No. 10,938,754 having limitations the selected media is located at a network element remote from the user terminal operated by the sending party; and the network element represents a network location that is remote from the . 
The difference is the claims of US Patent No. 10,938,754 having the limitations detecting selection of the selectable control within the message composition region; displaying a video player region within the instant messaging user interface in response to the detected selection of the selectable control within the message composition region; and accessing the network element to play the media within the video player region in response to the detected selection of the selectable control within the message composition region which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/167,297 into the narrower limitation of the U.S. Patent No. 10,938,754 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 12 and 20 of the instant application, they have similar limitation and are anticipated and obvious by claim 1 of the U.S. Patent No. 10,938,754.


Instant Application No. 17/167,297.
Claim 1.  A method for delivering media files in a communication session between a plurality of participants, the method comprising: causing display of a first user interface on a first client device of a first participant of the communication session, the first user interface comprising a message composition region defined within the first user interface for receiving input to compose messages for transmission in the communication session, causing display of a second user interface on a second client device of a second participant of the communication session, the second user interface comprising a sent message region defined for displaying messages within the second user interface previously transmitted by participants of the communication session, receiving a selection of a media file at the first cent device; inserting a representation of the selected media file into the message composition region, the representation associated with a network address of the selected media file; transmitting the representation of the selected media file to the second client device of the second participant of the communication session; causing display of the transmitted representation of the selected media file in the sent message region of the second user interface, wherein the displayed representation of the selected media file is selectable within the sent message region and is embedded with a control which, when invoked, activates the selected media file for viewing or playback within the sent message region of the second user interface; and in response to activating the selected media file within the sent message region, launching a viewer embedded within the sent message region of the second user interface, the embedded viewer comprising embedded selectable controls which, when activated, control viewing or playback of the media file within the second user interface.


Claim 1.  A method for conducting an instant messaging communication session, the method comprising: displaying an instant messaging user interface on a display of a user terminal operated by a sending party, wherein the instant messaging user interface comprises a message composition region for composing an instant messaging communication; receiving a selection of media for insertion into the instant messaging communication by receiving, at the user terminal, a reference to the media; generating a link comprising an address of the selected media, wherein: the selected media is located at a network element remote from the user terminal operated by the sending party; and the network element represents a network location that is remote from the user terminal; creating a selectable control, within the message composition region, with the link embedded therein in the user interface, the selectable control usable within the message composition region to access the media; detecting selection of the selectable control within the message composition region; displaying a video player region within the instant messaging user interface in response to the detected selection of the selectable control within the message composition region; and accessing the network element to play the media within the video player region in response to the detected selection of the selectable control within the message composition region



Allowable Subject Matter

Claims 1-20 are allowed over the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Ludgwig et al. (US Patent No. 8,090,799); Rogers et al. (US Patent No. 7,685,204) and Blattner et al. (US Patent Application Publication 2004/0179038) 
In summary, Ludgwig is directed first and second IM provide chat message and media instruction; user may view media content in real time while instant message; the link URL or other identifier media file can be displayed on client browsers coupled to IM server over network.
Rogers teaches IM platform allows user to select different media utilize with video digital media content associated with video player device; and generate video or play data relates to a number or amount size of potential to qualify the IM network.
Blattner discloses the personality section of the avatar settings interface may include multiple links to tools for modifying other aspects of the selected avatar's behavior. An avatar link may lead to a tool for modifying the appearance of the selected avatar. Selecting the avatar link may display the appearance modification user interface. The avatar link may display a tool for substituting or otherwise selecting the selected avatar. 
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 12 and 20.
Specifically, the prior arts fail to teach a method for delivering media files in a communication session between a plurality of participants, the method comprising: causing display of a first user interface on a first client device of a first participant of the communication session, the first user interface comprising a message composition region defined within the first user interface for receiving input to compose messages for transmission in the communication session, causing display of a second user interface on a second client device of a second 
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-11 and 13-19 are also allowed as being directly or indirectly dependent of the allowed independent claim.







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171